DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION SYSTEM AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chia (US 20100214664 A1).
Regarding claim 1, Chia teaches projection system comprising: a first optical system (G2); and a second optical system (G1) including an optical element (P) and disposed at an enlargement side of the first optical system (G2), wherein the first optical system (G2) includes a first lens (L3) and a second lens (L4) disposed at a reduction side of the first lens (L3), the optical element (P) has a first transmissive surface, a reflection surface disposed at the enlargement side of the first transmissive surface, and a second transmissive surface disposed at the enlargement side of the reflection surface, and the first lens (L3) has aspheric surfaces (S8 and S9) at opposite sides ([0041], Data Table 1), and at least one of the first and second lenses (L3, L4 and/or L5) is configured to move in an optical axis direction along a first optical axis of the first optical system (G2; Fig. 1-6).
Even though, Chia does not explicitly teach the second lens (L4) has aspheric surfaces at opposite sides, Chia teaches “each lens group G1, G2, G3 employs at least one aspheric lens 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chia such that the second lens (L4) has aspheric surfaces at opposite sides; because it allows further improving various aberrations correction as suggested by Chia.
Regarding claim 2, Chia further teaches the optical element (P) is fixed.
Regarding claim 3, Chia further teaches the first and second lenses (L3, L4 and/or L5) are both configured to move in the same direction along the optical axis direction (Fig. 1-6).
Regarding claim 4, Chia further teaches a first movement distance over which the first lens (L3) is moved is equal to a second movement distance over which the second lens (L4) is moved (Fig. 1-6).
Regarding claim 6, Chia further teaches the first lens (L3) is disposed in a position closest to the enlargement side in the first optical system (G2), and the second lens (L4) is disposed in a position adjacent to the first lens (L3).
Regarding claim 20, Chia further teaches at least one of the reflection surface, the first transmissive surface, and the second transmissive surface is an aspheric surface (Fig. 1-6).

Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Ono (US 20140253818 A1).
Regarding claim 7, Chia teaches a projection system (Fig. 1-6) comprising: a first optical system (G2); and a second optical system (G1) including an optical element (P) and disposed at an enlargement side of the first optical system (G2), wherein the first optical system (G2) includes a first lens (L3) and a second lens (L4) disposed at a reduction side of the first lens (L3), 
Chia does not explicitly teach the optical element (P) is configured to move in an optical axis direction along a first optical axis of the first optical system (G2).
Ono teaches a mechanism to move the optical element in an optical axis direction along a first optical axis of the first optical system (Fig. 12(c)).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Chia with Ono; because it allows misalignment correction.
Regarding claim 8, Chia further teaches the first and second lenses (L3, L4 and/or L5) are fixed.
Regarding claim 9, the combination of Chia and Ono consequently results in the second lens (L4) is configured to move in the optical axis direction, and the optical element (P) and the second lens (L4) are configured to move in the same direction along the optical axis direction (Fig. 1-6 of Chia; Fig. 12(c) of Ono).
Regarding claim 10, the combination of Chia and Ono consequently results in the first lens (L3) is configured to move in the optical axis direction, the optical element (P) is configured to move in a first direction along the optical axis direction, and the first lens (L3) is configured to move in a second direction along the optical axis direction, the second direction being opposite to the first direction (Fig. 1-6 of Chia; Fig. 12(c) of Ono).
Regarding claim 11, the combination of Chia and Ono consequently results in the first and second lenses (L3, L4 and/or L5) are configured to move in the optical axis direction, and 
Regarding claim 12, Chia further teaches a first movement distance over which the first lens (L3) is moved is equal to a second movement distance over which the second lens (L4) is moved (Fig. 1-6).
Regarding claim 14, Chia further teaches the first lens (L3) is disposed in a position closest to the enlargement side in the first optical system (G2), and the second lens (L4) is disposed in a position adjacent to the first lens (L3; Fig. 1-6).

Claims 1-4, 6-12, and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame (US 20210033829 A1) in view of Ono (US 20140253818 A1)
Regarding claim 1, Ishigame teaches a projection system (Fig. 2 and 6) comprising: a first optical system (12); and a second optical system including an optical element (14) and disposed at an enlargement side of the first optical system (12), wherein the first optical system (12) includes a first lens (LN11) and a second lens (LN10) disposed at a reduction side of the first lens (LN11), the optical element (14) has a first transmissive surface (14A), a reflection surface (14B) disposed at the enlargement side of the first transmissive surface (14A), and a second transmissive surface (14C) disposed at the enlargement side of the reflection surface (14B), the first lens (LN11) has aspheric surfaces at opposite sides, the second lens (LN10) has aspheric surfaces at opposite sides (Fig. 2, 6). 
Ishigame does not explicitly teach at least one of the first and second lenses (LN11 and LN10) is configured to move in an optical axis direction along a first optical axis of the first optical system (12).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame with Ono; because it allows misalignment correction.
 Regarding claim 2, Ishigame further teaches the optical element (14) is fixed.
Regarding claim 3, the combination of Ishigame and Ono consequently results in the first and second lenses (LN11 and LN10) are both configured to move in the same direction along the optical axis direction (Fig. 12(c) of Ono).
Regarding claim 4, the combination of Ishigame and Ono consequently results in a first movement distance over which the first lens (LN11) is moved is equal to a second movement distance over which the second lens (LN10) is moved (Fig. 12(c) of Ono).
Regarding claim 6, Ishigame further teaches the first lens (LN11) is disposed in a position closest to the enlargement side in the first optical system (12), and the second lens (LN10) is disposed in a position adjacent to the first lens (LN11).
Regarding claim 7, Ishigame teaches a projection system (Fig. 2 and 6) comprising: a first optical system (12); and a second optical system including an optical element (14) and disposed at an enlargement side of the first optical system (12), wherein the first optical system (12) includes a first lens (LN11) and a second lens (LN10) disposed at a reduction side of the first lens (LN11), the optical element (14) has a first transmissive surface (14A), a reflection surface (14B) disposed at the enlargement side of the first transmissive surface (14A), and a second transmissive surface (14C) disposed at the enlargement side of the reflection surface (14B).

Ono teaches a mechanism to move the optical elements in a projection lens in an optical axis direction along its optical axis (Fig. 12(c)).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame with Ono; because it allows misalignment correction.
Regarding claim 8, Ishigame further teaches the first and second lenses (LN11 and LN10) are fixed.
Regarding claim 9, the combination of Ishigame and Ono consequently results in the second lens (LN10) is configured to move in the optical axis direction, and the optical element (14) and the second lens (LN10) are configured to move in the same direction along the optical axis direction (Fig. 12(c) of Ono).
Regarding claim 10, the combination of Ishigame and Ono consequently results in the first lens (LN11) is configured to move in the optical axis direction, the optical element (14) is configured to move in a first direction along the optical axis direction, and the first lens (LN11) is configured to move in a second direction along the optical axis direction, the second direction being opposite to the first direction (Fig. 12(c) of Ono).
Regarding claim 11, the combination of Ishigame and Ono consequently results in the first and second lenses (LN11 and LN10) are configured to move in the optical axis direction, and the optical element (14) and the first and second lenses (LN11 and LN10) are configured to move in the same direction along the optical axis direction (Fig. 12(c) of Ono).

Regarding claim 14, Ishigame further teaches the first lens (LN11) is disposed in a position closest to the enlargement side in the first optical system (12), and the second lens (LN10) is disposed in a position adjacent to the first lens (LN11).
Regarding claim 15, Ishigame further teaches a second optical axis (OX) of the reflection surface (14B) coincides with the first optical axis (OX; Fig. 2 and 6).
Regarding claim 16, Ishigame further teaches the first transmissive surface (14A), the reflection surface (14B), and the second transmissive surface (14C) each have a rotationally symmetric shape around the second optical axis (OX; [0044]).
Regarding claim 17, Ishigame further teaches the first transmissive surface (14A) and the reflection surface (14B) are disposed at one side of the second optical axis, and the second transmissive surface (14C) is disposed at other side of the second optical axis (OX; Fig. 2 and 6).
Regarding claim 18, Ishigame further teaches axes X, Y, and Z are three axes perpendicular to one another, an axis-X direction being a width direction of an enlargement-side image formation plane (on 10A), an axis-Y direction being an upward/downward direction of the enlargement-side image formation plane (on 10A), and an axis-Z direction (parallel to OX) being a direction perpendicular to the enlargement-side image formation plane (on 10A), a pupil that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line that is perpendicular to the second optical axis in a plane YZ (page plane) containing the first and second optical axes and extending in the axis-Y direction, the upper intersection is an intersection where an upper peripheral light ray of an upper end light flux passing through an 
Regarding claim 19, Ishigame further teaches the reflection surface (14B) has a concave shape, the first transmissive surface (14A) has a convex shape protruding toward the reduction side, and the second transmissive surface (14C) has a convex shape protruding toward the enlargement side (Fig. 2 and 6).
Regarding claim 20, Ishigame further teaches at least one of the reflection surface (14B), the first transmissive surface (14A), and the second transmissive surface (14C) is an aspheric surface (Table 1).
Regarding claim 21, Ishigame further teaches an intermediate image (Im1) is formed at the reduction side of the reflection surface (14B).
Regarding claims 22 and 23, Ishigame further teaches an image formation section (10A) that forms a projection image in a reduction-side image formation plane (on 10A) of the projection system.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame in view of Ono and in further view of Tatsuno (US 20120154768 A1)

Tatsuno teaches a first movement distance over which the first lens (39d) is moved is longer than a second movement distance over which the second lens (39c) is moved (Fig. 20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame and Ono with Tatsuno; because internal focus adjustment to maintain the overall length of the projection lens.

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 11106122 B2, US 11086112 B2, US 11042083 B2, US 20190331999 A1, US 20190056648 A1, US 10025092 B1, US 20180246302 A1, US 9746652 B2, US 20160274344 A1, US 20160116830 A1, US 20150346469 A1, US 20150160441 A1, US 20100208364 A1, US 20090116124 A1, US 20080158523 A1, US 20070091452 A1, US 6980369 B2, US 20040125463 A1, US 20030137744 A1, and US 6366400 B1, disclose catadioptric projection lens system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882